STONE, Judge,
dissenting.
I would affirm. As I read the record, the trial court made it sufficiently clear that the court could not tell Appellant how much time he would actually serve on his sentence. The record refutes Appellant’s contention that he was misled by representations of the court. This includes disclaimers such as “I do not know for sure,” “I have no idea,” “That’s just a guess,” “Don’t bind me,” and “I can’t tell you for sure.” I also note that the petition fails to show specific prejudice.